                 Case 19-11689-JTD            Doc 324       Filed 10/07/19        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re                                                        Chapter 11

THG Holdings LLC, et al.,                                    Case No. 19-11689 (JTD)

                          Debtors.1                          Jointly Administered

                                                             Re: D.I. 323


                   ORDER SHORTENING NOTICE OF MOTION OF
              DEBTORS FOR ENTRY OF AN ORDER (I) APPROVING THE
          COMBINED DISCLOSURE STATEMENT AND PLAN ON AN INTERIM
           BASIS FOR SOLICITATION PURPOSES ONLY; (II) ESTABLISHING
         PROCEDURES FOR SOLICITATION AND TABULATION OF VOTES TO
           ACCEPT OR REJECT THE COMBINED DISCLOSURE STATEMENT
      AND PLAN; (III) APPROVING THE FORM OF BALLOT AND SOLICITATION
            PACKAGES; (IV) ESTABLISHING THE VOTING RECORD DATE;
      (V) SCHEDULING A COMBINED HEARING FOR FINAL APPROVAL OF THE
    ADEQUACY OF DISCLOSURES IN, AND CONFIRMATION OF, THE COMBINED
    DISCLOSURE STATEMENT AND PLAN; AND (VI) GRANTING RELATED RELIEF

                  Upon the motion (the “Motion to Shorten”)2 of the above-captioned debtors and

debtors in possession (the “Debtors”) for entry of an order shortening notice of the Motion of

Debtors for Entry of an Order (I) Approving the Combined Disclosure Statement and Plan on an

Interim Basis for Solicitation Purposes Only; (II) Establishing Procedures for Solicitation and

Tabulation of Votes to Accept or Reject the Combined Disclosure Statement and Plan; (III)

Approving the Form of Ballot and Solicitation Packages; (IV) Establishing the Voting Record

Date; (V) Scheduling a Combined Hearing for Final Approval of the Adequacy of Disclosures in,

and Confirmation of, the Combined Disclosure Statement and Plan; and (VI) Granting Related

1
         The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows:
         THG Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True
         Health Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a
         True Health Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The
         Debtors’ mailing address is 3803 Parkwood Blvd., Suite 400, Frisco, Texas 75034.
2
     Capitalized terms not defined herein are used as defined in the Motion to Shorten.
              Case 19-11689-JTD        Doc 324     Filed 10/07/19     Page 2 of 2



Relief (the “Solicitation Motion”); the Court having reviewed the Motion to Shorten and the

Solicitation Motion, and found that the relief requested in the Motion to Shorten is justified

under the circumstances, it is hereby ORDERED that:

       1.     The Motion to Shorten is GRANTED.

       2.     The Solicitation Motion will be considered at the hearing scheduled for October

15, 2019 at 2:00 p.m. (ET) (the “Hearing”).

       3.     Objections, if any, to the relief requested in the Solicitation Motion must be filed

on or before October 11, 2019 at 12:00 p.m. (ET).

       4.     This Court retains jurisdiction to construe and enforce the terms of this Order.




      Dated: October 7th, 2019                             JOHN T. DORSEY
      Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE


                                               2
